Acknowledgment
This Notice of Allowance is in response to amendments filed 12/1/2021.
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Egawa et al. (JP 2003-28071), taken alone or in combination, does not teach the claimed hybrid work machine comprising: 
an engine; 
a hydraulic pump driven by the engine; 
a hydraulic actuator driven by hydraulic fluid delivered from the hydraulic pump; 
a generator motor coupled to the engine, the generator motor being able to act both as a generator and a motor; 
an electric storage device that transmits and receives electric power to and from the generator motor; 
an engine controller that controls the engine on a basis of a target engine revolution speed; 
a power controller that controls action of the generator motor by controlling charge and discharge of the electric storage device; 
a controller that controls the engine controller and the power controller; and 
a target engine revolution speed change instructing device that gives instructions on a change in the target engine revolution speed to be used in the engine controller on a basis of an operator's operation, wherein 
the engine controller controls a revolution speed and an output torque of the engine on a basis of a regulation characteristic set per target engine revolution speed if the target engine revolution speed has been changed by an instruction of the target engine revolution speed change instructing device to be lower than a target engine revolution speed set before change while the engine is in an unloaded state, 
the regulation characteristic has a characteristic that the output torque of the engine is Page 2 of 10Application No. 16/493,079increased at a predetermined rate in proportion to a reduction in the revolution speed of the engine, wherein 
the controller controls, if the target engine revolution speed has been changed by an instruction of the target engine revolution speed change instructing device to be lower than a target engine revolution speed set before change while the engine is in an unloaded state, the engine controller and the power controller to cause the generator motor to act as the generator on a basis of a same regulation characteristic as the regulation characteristic of the engine controller until an actual revolution speed of the engine is reduced to a revolution speed in response to a target engine revolution speed after the change.
Specifically, Egawa et al. discloses a similar hybrid work machine (i.e. hydraulic excavator 21 in Figure 2) comprising an engine, a hydraulic pump (i.e. hydraulic pump 5) driven by the engine (see ¶0027), a hydraulic actuator (i.e. actuator 12) driven by Egawa et al. does not disclose that the engine controller controls a revolution speed and an output torque of the engine on a basis of a regulation characteristic set per target engine revolution speed if the target engine revolution speed has been changed by an instruction of the target engine revolution speed change instructing device to be lower than a target engine revolution speed set before change while the engine is in an unloaded state, the regulation characteristic has 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 9/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661